DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The Information Disclosure Statement filed on March 26, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Allowable Subject Matter
Claims 1-20 allowed.

Golder et al. US Publication 20150066915 A1 System and Method for Group Recommendation of Object Using User Comparisons of Object Characteristics
Golder teaches systems and methods for determining a group recommendation of an object, such as a restaurant, movie, or other object, from a plurality of candidate objects based on user comparisons of characteristic traits of the candidate objects are provided. In particular, keywords associated with characteristic traits are identified. The keywords are then presented to members of the group as a series of selection queries. The selection queries require a user to select or rank the keywords based on user preferences. The responses to the selection queries are used to generate a ranking score for each of the plurality of candidate objects and to select one or more of the candidate objects to recommend to the group.

Goldstein et al. US Publication 20170132536 A1 System-Initiated Actions on Behalf of User
Goldstein teaches example embodiments provide a system and method for automatically initiating actions on behalf of a user. A networked system generates a search query associated with a travel itinerary of a user and causes a search to be performed using the search query.  The networked system detects a condition associated with the travel itinerary that triggers automatically holding a travel component on behalf of the user. In response to detecting the condition, the networked system 

Denning et al. US Publication 20130339064 A1 System and Method for Creating and Administering Insurance Virtual Affinity Groups
Denning teaches pursuant to some embodiments, systems, methods, apparatus and computer program code for creating and administering virtual affinity groups are provided. Pursuant to some embodiments, a computer implemented processing method is provided which includes receiving, at an insurance processing platform, information identifying at least a first characteristic of a virtual affinity group, receiving, at the insurance processing platform, information identifying at least a first feature of the virtual affinity group and at least a first insurance related benefit to be offered to the virtual affinity group, automatically identifying at least a first individual matching the at least first characteristic, and communicating to the at least first individual information allowing the at least first individual to participate in the virtual affinity group.

The applicant’s invention discloses a system and method for providing a group recommendation is disclosed. First a group having at least one member is defined. A group profile having at least one activity and a set of conditions for the activity are created. Based on the set of conditions a corresponding set of trigger events are identified. A number of electronic data sources are monitored for information related to set of conditions. The monitored set of conditions are compared against the set of trigger events. If the threshold between the set of conditions and the set of trigger events is met, then an alert is generated that is presented to the members of the group.   


defining by a device a group, the group having at least one member, wherein the group is formed by a computer application running on the device without input from any user in an ad hoc manner based upon real world events independent of user activity;
in response to forming the group, creating, by the computer application on the device, a group profile for the group, the group profile including at least one activity and a set of real world conditions based upon real world events;
identifying for the set of real world conditions a corresponding set of trigger events, wherein the set of trigger events represents properties of the real world events related to the set of real world conditions that vary over time;
monitoring, programmatically, over time a plurality of electronic data sources for information related to the set of real world conditions to form a monitored set of real world conditions by crawling by the device running the computer application a plurality of web pages;
in response to crawling identifying at least one real world event upon which the group was defined; 

Independent claims 9 and 17 are allowable based on a similar rationale. Dependent claims 2-8, 10-16, and 18-20 are allowable based on the same rationale as the claims they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682